Jf ourtl) Court of
                                     ifeati Santonin,

                                         February 25. 2015


                                       No. 04-14-0051S-CV


                                           Jeanne Cook.
                                             Appellant


                                                 V.



                                       Warren F. Necly, MD,
                                             Appellee


                                Trial Court Case No. 2010-C1-10774


                                         ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See TEX. R. App. P. 39.S. Therefore, all requests for oral argument arc denied, and the
cause is advanced for ON BRIEFS submission on April 7. 2015. to the following panel: Justice
Karen Angelini, Justice Marialyn Barnard, and Justice Reheca C. Martinez.        All parties will be
notified of the Court's decision in this appeal in accordance with TEX, R. APP. I'. 48.


       Either parly may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. I1. 39.8. Such a motion should be tiled within ten (10)
days I'rom the date of this order.


        It is so ORDERED on l-cbruarv 25. 2015.



                                                              Karen Angelini. Justice
                                                                                 I /

        IN WITNESS WHEREOF            I have hereunto set my hand and a/fixed the seal of the said
court on this February 25. 2015.